        Case 2:19-cv-00594-SMV-CG Document 33 Filed 05/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW MEXICO

                          Before the Honorable Carmen E. Garza
                           Chief United States Magistrate Judge

                                       Clerk’s Minutes
                          Danny Williams v. Nine Energy Services
                                   CV 19-594 SMV/CG
                                         May 5, 2020


Attorney for Plaintiff:        Ross Bettis

Attorneys for Defendant:       Emily Lauren Travis
                               Kathleen Grossman
                               Sara Catherine Longtain

Proceeding:                    Telephonic Status Conference

The Court began by asking Plaintiff’s counsel the current status of discovery. Counsel
explained Plaintiff remains incarcerated and will be incarcerated for the next twelve years.
Counsel further explained that communication has been thwarted by Plaintiff’s detention,
but the parties continue to work together in good faith despite the logistical challenges
posed by Plaintiff’s incarceration.

Counsel then explained the parties have been working to resolve discovery disputes,
including requests for production, to proceed with discovery. The Court encouraged
counsel to work together to resolve the dispute, and if the dispute becomes unresolvable,
the Court instructed counsel to file a discovery motion.

Next, counsel for both parties agreed to work together to facilitate a resolution of this case
and tender demands from their clients. The Court explained it was willing to assist the
parties in reaching a final disposition and encouraged the parties to be creative in
facilitating the necessary discovery to participate in meaningful settlement discussions.

Finally, the Court set this case for a follow-up status conference on July 9, 2020, at
1:30p.m. The Court encouraged counsel to call chambers if the need for an earlier status
conference arises.

With nothing further, the Court adjourned.

Clerk: amg
       2:30-2:50p.m.
